DETAILED ACTION
The Examiner acknowledges the amendments received 26 August 2021. Claims 1-10, 12, 19-30, 35 and 37-39 are cancelled; claims 33-34 and 36 are withdrawn; new claims 44-46 are added; claims 11, 13-18 and 40-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. Applicant argues (page 7, “Remarks”) the amendments to the claims. These will be addressed in the prior art rejection.
The Applicant further argues “There is no suggestion in Miller III '469 of maintaining a static state chamber pressure greater than one standard atmosphere. All of the sections of Miller '469 referred to in paragraph 19 of the Office Action discuss pressure changes in connection with movement of the diaphragm (i.e., a dynamic, not static, state).”
The Examiner respectfully disagrees. In previously cited col. 4, lines 9-17, and clarified in the paragraph immediately preceding it, Miller ‘469 discloses:
The chamber has a first volume when the diaphragm is in a static/non-deflected position.  A pressure sensitive element is operatively interconnected to the chamber for detecting pressure fluctuations therein and generating an audio 
The predetermined pressure differential across the diaphragm may be any benchmark measurement.  For instance, such a measurement may correspond to maximum expected sound pressure level (SPL) that is expected to be received by the microphone.  Alternatively, the measurement may be tied to an atmospheric pressure differential.  For instance, a one atmospheric differential across the diaphragm may be utilized.

The Applicant argues (page 8, “Remarks”) “The arbitrary characterization of the claim language as functional, without any support, is without justification. The claim positively recites that the two chambers are maintained at different pressures. If the Examiner continues to disregard the claim language, Applicant requests that the examiner provide supporting authority for that position. Moreover, whether or not the device is capable of being used in the manner suggested by the Examiner is irrelevant. Applicant is claim a structure, how the device is used.”
In response to applicant's argument that the pressures of the two chambers are not different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13-14, 16-18, 31-32, 40-42 and 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller, III et al (U.S. 7,204,799). Regarding claims 11, 14, 16-18 .
Regarding claim 13, Miller discloses (col. 2, line 59-col. 3, line 6) the output signal is configured to actuate an actuator of an auditory prosthesis.
Regarding claims 40-42, Miller discloses (Figure 6) the housing comprises a second chamber floor forming a first end of a second chamber, and wherein the 
Regarding claim 44, Miller discloses (col. 8, lines 49-59) the pressurized fluid is a gas.
Regarding claim 45, Miller discloses (col. 8, lines 49-59) the pressurized fluid is air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, III et al (U.S. 7,204,799) in view of Miller, III et al (U.S. 8,509,469). Miller ‘799 discloses the claimed invention but is silent as to the first pressure in the static state greater than 1 standard atmosphere of pressure. Miller ‘469, however, discloses (Figures 2-4B; col. 8, lines 26-48; col. 6, lines 25-54; col. 1, line 66-col. 2, line 27; col. 4, lines 9-17) a pressurized chamber including a diaphragm for transmitting acoustic signals to a patient.
Miller ‘799 and Miller ‘469 both disclose implantable devices including a chamber and a diaphragm for transmitting acoustic signals to a patient. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Miller ‘799’s membrane shape with Miller ‘469’s pressurized chamber in order to “generate increased pressures within the chamber that permit the pressure sensitive element to generate an output signal of greater magnitude” (Miller ‘469, col. 4, lines 6-8).
Regarding claim 43, the functional language and statement of intended use of claim 43, have been carefully considered but are not considered to impart any further structural limitations over the prior art.  Since Miller ‘799 in view of Miller ‘469 utilizes two pressurized chambers as claimed by the applicant, Miller ‘799 and Miller ‘469 is therefore capable of being used in having two different pressures in each chamber.  In addition nothing prevents Miller ‘799 and Miller ‘469 from being pressurized to two different pressures.  Therefore, they are capable of being so.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, III et al (U.S. 7,204,799). Miller discloses the claimed invention but does not disclose expressly the use of liquid in the chamber.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the use of gas/air as taught by Miller, with the use of a liquid, because the applicant has not disclosed the use of a liquid provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the chamber filled with air as taught by Miller, because Miller is able to transmit audio information based on deflections of a membrane, as in the claim.  Therefore, it would have been an obvious matter of design choice to modify Miller’s system to obtain the invention as specified in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792